Citation Nr: 1507704	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-33 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for a heart disorder, as secondary to a lung disorder.

3.  Entitlement to service connection for a mouth tumor, as secondary to a lung disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to a total rating for compensation on the basis of individual unemployability.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services

ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the Army National Guard from September 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Veterans Appeals (Court) held that a claim for service connection for PTSD also encompasses claims for service connection for all psychiatric disabilities afflicting a veteran based on a review of the medical evidence.  The appellant has filed a claim of entitlement to service connection for PTSD; however, the appellant also reports having an anxiety disorder.  As such, the Board characterized the issue on appeal as indicated.  

The Virtual VA claims file has been reviewed.  Documents contained therein are duplicative of those in the paper claims file.  There are no documents pertaining to the appellant in the Veterans Benefits Management System.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, other than PTSD, was not manifest during ACDUTRA and is not attributable to ACDUTRA.

2.  The appellant did not provide sufficient information to permit verification of any reported stressor that would support a diagnosis of PTSD; no diagnosis of PTSD is based on fear of hostile military or terrorist activity and the appellant did not engage in combat with the enemy.

3.  A lung disorder was not manifest during ACDUTRA and is not attributable to ACDUTRA.

4.  A heart disorder was not manifest during ACDUTRA and is not attributable to ACDUTRA, and is not related (causation or aggravation) to a service-connected disease or injury.  

5.  A tumor of the mouth was not manifest during ACDUTRA and is not attributable to ACDUTRA and is not related (causation or aggravation) to a service-connected disease or injury.  

6.  The appellant does not have any service-connected disabilities.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by ACDUTRA.  38 U.S.C.A. § 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  PTSD, was not incurred in or aggravated by ACDUTRA.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.125(a) (2014).

3.  A lung disorder was not incurred in or aggravated by ACDUTRA.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

4.  A heart disorder was not incurred in or aggravated by ACDUTRA and is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).
5.  A tumor of the mouth was not incurred in or aggravated by ACDUTRA and is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

6.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in November 2010, May 2011, and February 2012, to the appellant.  These letters explained the evidence needed to substantiate the claims for service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist an appellant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the appellant's available service treatment records, reports of post-service treatment, and the appellant's own statements in support of his claims.  The appellant was afforded a VA examination responsive to the claim for service connection of an acquired psychiatric disorder, to include PTSD.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the appellant, solicitation of history, and review of the claims file.  

No examination or nexus opinion is required regarding the claims for service connection for a lung disorder, a heart disorder, or a mouth tumor, as the weight of the evidence demonstrates no related injury, disease, or event during ACDUTRA; therefore, no examination or nexus opinion is required, and any opinion would be speculative, as there is no injury, disease, or event during a period of ACDUTRA to which such a currently diagnosed disorder could be related.  For these reasons, a remand to provide the appellant with a medical examination and/or obtain a medical opinion is not required with respect to these claims for service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

The Board has reviewed the appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the appellant's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.




Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA), or injury incurred while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2014). 

Establishing service connection generally requires competent evidence of three things: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service on ACDUTRA or INACDUTRA, without more, will not suffice to give one "veteran" status.  See Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).   Thus, presumptive periods, however, do not apply to periods of ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 47-78 (1991).   Therefore, consideration of 38 C.F.R. § 3.309 (presumption of service incurrence for certain diseases) for the appellant's periods of ACDUTRA is not appropriate.   However, heart disease and tumors are chronic diseases.  38 U.S.C.A. § 1101.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2014) (requiring PTSD diagnoses to conform to the DSM-IV/V).

If the evidence establishes that the appellant engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service, the appellant's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  A finding that the appellant engaged in combat with the enemy, however, requires that the appellant participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to appellants who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The amendment provides that, if a stressor claimed by an appellant is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, an appellant's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the appellant's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that an appellant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the appellant or others, and the appellant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, evidence other than the appellant's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 38 C.F.R. § 3.304(f)(5).  

The Board notes that the appellant served on ACDUTRA during a period of war.   The appellant's DD Form 214 reflects that his military occupational specialty was a fire control crewman; he had no foreign and/or sea service.  Service personnel records indicate that the appellant trained at Fort Bliss in Texas.  The evidence does not suggest, and the appellant does not allege, that he engaged in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable.  

Acquired Psychiatric Disorder, to include PTSD

Service treatment records are completely silent for any treatment of or diagnosis of a psychiatric disability.  The January 1969 separation report shows a normal psychiatric evaluation.  In the accompanying Report of Medical History, the appellant reported depression or excessive worry and frequent or terrifying nightmares; a notation indicated that these were situational and there was no sequelae.  

Private treatment records from Dr. H and Dr. C show that the appellant reported that he was depressed due to health issues, had a history of panic attacks, and was on medication for anxiety.  A March 2008 record from Dr. H indicates that the appellant's depression began in 1995 and that his panic attacks began in 2005.  A March 2009 treatment record from Dr. C noted that the appellant currently had anxiety and panic attacks.

The appellant was afforded a VA examination in April 2012.  The VA examiner, following an evaluation, found that the appellant did not meet the diagnostic criteria for PTSD under the DSM-IV criteria; according to the VA examiner, the appellant did not meet any of the criteria.  The VA examiner noted that the appellant's claims file was reviewed and a full history was obtained from the appellant.  The appellant denied traumatic stressors and disciplinary problems prior to or during ACDUTRA; however, the appellant related to the VA examiner that, during his period of ACDUTRA, he was frightened during a training exercise when he was placed inside a gas chamber to experience tear gas effects.  He reported that he had difficulty getting along with co-workers and supervisors, and that his problems with anxiety began a number of years after he began working for a finance company following service.  He reported problems with alcohol dependence; the VA examiner noted that the appellant appeared intoxicated during the examination and reported occasional passive suicidal ideation without plan.  The VA examiner found that the appellant met the criteria for a diagnosis of generalized anxiety disorder, which was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner found that the appellant's anxiety symptoms manifested approximately 10 years after his period of ACDUTRA, and thus there was no proximal relationship between the appellant's anxiety and his ACDUTRA.  The VA examiner also noted that the appellant's claimed stressor was inadequate to have resulted in any psychiatric diagnosis.

The Board notes that, in written statements, the appellant also alleged that his claimed psychiatric disorders were due to a dust storm and toxic fumes during his period of ACDUTRA.

In response to the appellant's statements, the RO obtained his service personnel records.  Additionally, the RO attempted to confirm the appellant's alleged stressor event.  The RO appropriately requested additional information, including names of individuals involved, if any, and the approximate dates and locations of the reported events during his period of ACDUTRA.  

Significantly, the appellant did not respond to the RO's request such that the RO could search the United States Army and Joint Services Record Research Center (JSRRC) in an effort to provide verification of the alleged stressor events.  In November 2012, a formal finding of a lack of information required to corroborate stressors was made; the RO found that the events described by the appellant were insufficient to send to JSRRC and the National Archives and Records Administration (NARA), or to permit a meaningful search of Marine Corps records.  The RO noted that it asked for additional details regarding the gas chamber and other alleged events of his ACDUTRA, but that the appellant's stressors were deemed to be too vague or otherwise incapable of being verified.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  

The Board finds that, in this appellant's case, the claimed stressful events during his period of ACDUTRA have not been independently verified by credible supporting evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997).

As noted above, entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a confirmed stressor event, and medical evidence linking the stressor event to the appellant's PTSD.  Here, there is no diagnosis of PTSD.  With regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3), the fact remains that he does not have a diagnosis of PTSD. 

The Board recognizes that the appellant has reported that he has PTSD; however, none of his medical records show a diagnosis of PTSD.  Thus, the probative value of his general lay assertions is outweighed by the weight of the evidence that reflects that the appellant does not meet the diagnostic criteria for PTSD.  The April 2012 VA examiner specifically found that the appellant's symptoms do not meet the DSM-IV criteria for PTSD.  The VA examiner's opinion is entitled to substantial probative weight, in light of the absence of such a substantiated diagnosis anywhere in the appellant's mental health treatment records; the VA examiner's reasoned conclusions are consistent with the actual factual record.  The Board finds the opinion of the April 2012 VA examiner to be reliable and adequate.  It was provided after a review of the claim file with related medical treatment records, an examination of the appellant, accurate findings and a rationale for the opinion; there is no credible evidence of PTSD.  As the preponderance of the evidence establishes that the appellant does not have PTSD, he has not established the current disability element of the claim for entitlement to service connection for this disability.  

To the extent that the appellant was diagnosed with anxiety, there is no evidence of psychiatric disability during his period of ACDUTRA or for many years thereafter, and the appellant did not assert that his psychiatric symptomatology was related to his ACDUTRA until 2011, after he filed his initial claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  Likewise, there is no evidence that the appellant's psychiatric disorder, however diagnosed, is related to his ACDUTRA.  Indeed, his anxiety disorder has been attributed to his post-service employment and alcohol abuse; the appellant reported that his complaints of depression were related to his health problems.  The Board reiterates that the separation examination was normal and that the pertinent symptomatology at that time was noted as being situational and resolved; following his period of ACDUTRA, he did not report any pertinent symptomatology until 1995.  The Board also observes that neither the appellant's treating providers nor the VA examiners found a relationship between the appellant's anxiety and his service.  Moreover, the April 2012 VA examiner, following a thorough review of the appellant's claims file and a mental status examination, found that there was no evidence that his psychiatric condition was related to his ACDUTRA.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

To the extent that there are lay opinions, including those of the appellant, linking the appellant's acquired psychiatric disorder, including PTSD, to an event during his period of ACDUTRA, the Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record, which is entitled to greater probative weight.  The appellant is competent to testify as to his symptoms and observations.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  However, the Board has weighed the appellant's statements and finds his statements made in connection with his claim for VA compensation benefits to be of minimal probative worth.  The appellant's general lay assertions are outweighed by the specific and reasoned conclusion of the April 2012 VA examiner and other physicians who have found the appellant does not have PTSD and that his anxiety disorder is not related to his period of ACDUTRA.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In sum, there is no reliable evidence linking the appellant's acquired psychiatric disorder, including depression and PTSD, to his period of ACDUTRA.  

Finally, the Board acknowledges the diagnosis of alcohol dependence.  In that regard, the Board notes that the law provides that no compensation shall be paid if a disability is the result of willful misconduct, the abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301 (2014); see also VAOPGPREC 2-97 (January 16, 1997).  The law also precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Thus, in order for service connection to be granted for alcohol dependence, it must be established as secondary to, or a component of, a service-connected disability.   However, here there is no dispute as to the essential facts and alcohol dependence has not been related to a service-connected disability, and a direct service connection theory of entitlement is legally precluded.  Moreover, as the appellant's acquired psychiatric disorder has been associated to the alcohol dependence, service connection is not warranted for the same.  

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for PTSD or an acquired psychiatric disorder other than PTSD, and the benefit-of-the-doubt doctrine is not for application.

Lung Disorder 

Based on the evidence of record, the appellant's claim of service connection for a lung disorder, including bullae emphysema and chronic obstructive pulmonary disease (COPD), must be denied.  In this case, there is no evidence of a lung disorder during ACDUTRA or for many years thereafter.  38 U.S.C.A. §§ 1101, 1110.  Rather, service treatment records reflect that, at time of separation, the appellant's lungs and chest were normal; the appellant denied experiencing shortness of breath, chest pain, asthma, or a chronic cough.  Likewise, no complaints, symptoms, or clinical findings related to the appellant's lung disorder, however diagnosed, were noted during his period of ACDUTRA.  In short, the evidence fails to establish the presence of pathology during ACDUTRA.

The Board also observes that neither the appellant's treating providers nor the VA examiners found a relationship between the appellant's lung disorder, including bullae emphysema and COPD, and his ACDUTRA. 

The appellant is competent to report that he has lung disorder, including bullae emphysema and COPD.  He is also competent to report when his symptoms were first identified.  However, his statements, even if accepted as credible, do not establish a nexus to his period of ACDUTRA.  The weight of the evidence reflects that the appellant's lung disorder, including bullae emphysema and COPD, are unrelated to his period of ACDUTRA.

In this regard, the Board points out that the appellant has a history of smoking a pack of cigarettes per day for 25 years.  Private treatment records for his lung disorder, including bullae emphysema and COPD, note the appellant's history of tobacco abuse, but make no references whatsoever to his ACDUTRA.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To the extent that there are lay opinions, including those of the appellant, linking the appellant's lung disorder, including bullae emphysema and COPD, to an event or illness during the appellant's period of ACDUTRA, the Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record, which is entitled to greater probative weight.  The Board points out that the appellant, at no point during his treatment, associated his lung disorder, including bullae emphysema and COPD, to his period of ACDUTRA.  The appellant did not make any such assertions until he filed his claims for service connection; even assuming those lay assertions were competent, the Board finds them remarkably inconsistent with the contemporaneous clinical evidence.  See Kahana at 439 (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

In sum, there is no reliable evidence linking the appellant's lung disorder, including bullae emphysema and COPD, to his period of ACDUTRA.  In reaching this determination, the Board notes that the appellant has a lung disorder, including bullae emphysema and COPD.  However, there is simply nothing to corroborate the appellant's assertions that lung disorder, including bullae emphysema and COPD, with onset approximately 30 years after service, are in any way related to his period of ACDUTRA, particularly in light of the lack of symptomatology during his period of ACDUTRA.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for lung disorder, including bullae emphysema and COPD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  

Heart Disorder and Mouth Tumor

As to the appellant's heart disorder and mouth tumor, the appellant does not contend that these conditions had origins during his period of ACDUTRA.  Rather, he asserts that these conditions are secondary to his lung disorder, in that the conditions were either caused or aggravated by that condition.  

The Board observes that the appellant asserted in various statements that he only wanted his secondary claim for his heart disorder and mouth tumor considered upon a grant of service connection for a lung disorder.  As the Board has found that service connection is not warranted for a lung disorder, there remains no further basis for consideration of the appellant's claims for a heart disorder or mouth tumor under 38 C.F.R. § 3.310, as secondary to a lung disorder.  Nevertheless, the Board notes that the appellant's service treatment records show that the appellant was not seen for a heart disorder (currently diagnosed as mitral regurgitation, aortic regurgitation, and aortic aneurysm) or a mouth tumor during his ACDUTRA, or that he had related symptoms during his period of ACDUTRA.  Rather, the appellant's heart and vascular system were normal at separation; the appellant's mouth was also normal.  In this regard, it is important to note that there is simply no indication of any related problems during his period of ACDUTRA.  

Moreover, as to the appellant's claim for a mouth tumor, there is no probative evidence of a mouth tumor at any time, during or since his period of ACDUTRA.  The appellant has not provided any evidence of treatment or diagnoses of a mouth tumor.  There are no post-service treatment records documenting related complaints, treatment, or diagnoses regarding his claimed mouth tumor; a March 2007 treatment record from Dr. O indicates that the appellant's mouth was normal.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As service connection has been denied for a lung disorder, the assertion of a secondary relationship to a heart disorder and a mouth tumor fails.  See 38 C.F.R. §  3.310(a); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  That is to say, the elimination of one relationship to service, as the supposed precipitant, necessarily also eliminates all associated residual conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  

Therefore, entitlement to service connection for a heart disorder and a mouth tumor must be denied; the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.   A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) .

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  Unemployability is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

In this case, the appellant does not have any service-connected disabilities.  Thus, the appellant has not attained veteran status.  Because the undisputed facts show that there is no service-connected disability, and thus no legal basis upon which to consider the claim for TDIU, the claim is without legal merit, and must be denied. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that where the law is dispositive, the claim must be denied due to a lack of legal merit).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Service connection for a lung disorder is denied.

Service connection for a heart disorder is denied.

Service connection for a mouth tumor is denied.

Entitlement to TDIU is denied.




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


